United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2650
                        ___________________________

           West Plains, L.L.C., doing business as CT Freight Company

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

 Retzlaff Grain Company Incorporated, doing business as RFG Logistics; Bryce
  Wells; Jeffrey Bradley; Thomas Danner; Rebecca Danner; Jody May; Chad
 Needham; Todd Payzant; Samantha Rhone; Crystal Konecky; Cindy Scholting;
                              Drew Waggoner

                     lllllllllllllllllllll Defendants - Appellants
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                             Submitted: May 10, 2017
                              Filed: August 30, 2017
                                  ____________

Before RILEY, BEAM, and SHEPHERD, Circuit Judges.
                            ____________

RILEY, Circuit Judge

       On February 5, 2013, ten individuals resigned from CT Freight Services, a
division of West Plains, L.L.C. (West Plains), to join a start-up freight brokerage
operation founded by Bryce Wells, the former owner of West Plains. West Plains
sued. The district court1 granted a temporary restraining order followed by a
preliminary injunction against Retzlaff Grain Company (RFG Logistics), prohibiting
RFG Logistics from soliciting CT Freight’s customers until April 5, 2013. The case
proceeded to trial, and a jury found the defendants liable for tortious interference with
business relationships and breach of the duty of loyalty. The jury awarded West
Plains $1,513,000 and required nine of the ten employees to forfeit portions of
compensation received from West Plains. The defendants renewed their motion for
judgment as a matter of law and moved for a new trial or amended judgment. The
district court denied the motions, and the defendants seek reversal. We affirm. See
28 U.S.C. § 1291 (appellate jurisdiction).

I.     BACKGROUND
       A.     Factual Background2
       Bryce Wells was president and shareholder of West Plains Company, an
agricultural commodity trading business. In February 2012, Wells sold West Plains
Company to West Plains, L.L.C. (West Plains), but declined an offer to stay with
West Plains as chief financial officer. West Plains continued to operate the same
business units as West Plains Company. One of those business units was a small
freight brokerage operation called CT Freight. CT Freight’s primary source of
revenue was shipping dry commodities, referred to by the parties as the “bulk hopper”
industry. The bulk hopper business comprised about 90 percent of CT Freight’s
annual revenue, and CT Freight’s top 20 customers generated roughly 70-75 percent
of CT Freight’s overall revenue.



      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.
      2
       “In conducting our review, we consider the evidence in the light most
favorable to the jury verdict.” Craig Outdoor Advert., Inc. v. Viacom Outdoor, Inc.,
528 F.3d 1001, 1009 (8th Cir. 2008).

                                          -2-
       At the time of the sale, Thomas Danner and Rebecca Danner (Danners), Jeff
Bradley, Chad Needham, Todd Payzant, Samantha Rhone, Crystal Konecky, Cindy
Scholting, Drew Waggoner, (the employee defendants) and Jody May3 were
employees of West Plains Company. Needham supervised CT Freight’s Omaha
office, and Thomas Danner (Danner) supervised another office in Manning, Iowa.
The employee defendants all accepted employment with West Plains, and they
continued to work in the same positions they held at CT Freight before the sale, with
the exception of May. The employee defendants each signed the West Plains
Employee Handbook, which prohibited employees from engaging in conflicts of
interest and disclosing confidential information to a competitor.

       About eight months later, in October 2012, Wells began forming a competing
freight brokerage operation, Retzlaff Grain Company, which did business as RFG
Logistics. Wells first recruited Scholting, CT Freight’s administrative supervisor,
Danner and his wife Rebecca, and Needham. Those four individuals signed
confidentiality and consulting agreements with Wells in October or November 2012.
In exchange for providing Wells information about CT Freight’s operations, Wells
paid them each a $5,000 consulting fee.

      From the time they signed their agreements with Wells to their eventual
resignations, Scholting, Needham, and Danner extensively communicated with Wells,
closely working with him to organize the details of RFG Logistics. Scholting
provided Wells with insight on the dynamics of the CT Freight team and advised him
on the best method to recruit the team. Eventually, the supervisors began to recruit
the employees. In December, Danner recruited Bradley, a freight broker in the
Manning office. In early January 2013, Needham and Wells recruited freight brokers


      3
       Although May was included in this appeal, the jury found she was not liable
on all of the claims brought against her. Therefore, we do not include her in our
grouping of the employee defendants.

                                         -3-
Waggoner and Payzant and brokerage assistant Rhone. Bradley, Waggoner, and
Payzant signed confidentiality and consulting agreements with Wells. By the end of
January, the employee defendants had all committed to leaving CT Freight for RFG
Logistics. Wells secured an office location in Omaha, and the Danners secured a
location in Carroll, Iowa. The plan was in place.

       On February 5, 2013, the employee defendants submitted resignations from CT
Freight via email. The Danners, Needham, and Payzant announced their resignations
were effective immediately. Waggoner, Scholting, and Konecky offered to remain
working for CT Freight for approximately one week. Bradley offered to stay until
February 8, 2013, and May offered to stay for two weeks. Upon receiving notices of
the resignations, West Plains’ regional manager summoned Waggoner, May, Rhone,
and Konecky to a meeting and directed them to hand over their work cell phones and
keys and told them they were free to leave. Scholting was not told to leave. Later
that afternoon, Konecky and Waggoner were asked to return to assist customers while
West Plains scrambled to find replacements. Scholting, Konecky, and Waggoner
remained at CT Freight until February 8, when they declined to sign a two-year non-
compete agreement and were told to leave.

       B.    Procedural History
       On February 8, 2013, West Plains brought this suit alleging claims of
(1) misappropriation of trade secrets against all defendants; (2) tortious interference
with business relationships against all defendants; (3) tortious interference with
employment relationships against Wells and RFG Logistics; (4) breach of the duty
of loyalty against the employee defendants; (5) civil conspiracy against all
defendants; and (6) violation of the Computer Fraud and Abuse Act,
18 U.S.C. § 1030, against Needham. See 28 U.S.C. § 1332(a) (diversity jurisdiction).
Four days later, the district court granted a temporary restraining order against the
defendants prohibiting them from contacting and providing freight brokerage services
for the customers and carriers of CT Freight until further order and ordering the

                                         -4-
defendants to return any original documents and records taken from West Plains. On
February 26, the district court entered a preliminary injunction extending the terms
of the restraining order until April 5, 2013.

       In June 2015, the defendants moved for partial summary judgment. The district
court concluded Wells (and RFG Logistics) lawfully solicited the employee
defendants to join RFG Logistics and granted summary judgment on the claim for
tortious interference with employment relationships. The district court also granted
summary judgment on the claim against Needham under the Computer Fraud and
Abuse Act, but denied summary judgment on the claims for misappropriation of trade
secrets and tortious interference with business relationships. In anticipation of trial,
the defendants filed a motion in limine to exclude evidence relating to CT Freight’s
“‘total loss of value’” and lost profits after the injunction expired. The district court
denied the motion, reasoning claim-specific issues would have to be resolved at trial.

       Trial took place before a jury over seven days in January 2016. West Plains
called Wells and each of the employee defendants. The district court received into
evidence several hundred pages of exhibits, including instant messages and emails
exchanged among the defendants and photocopies of the employee defendants’
contact lists taken from West Plains. To prove its damages, West Plains called an
expert witness who, over the defendants’ objection, testified as to the value of the CT
Freight division before resignations in February 2013. From reviewing financial
statements and customer reports, the expert concluded RFG Logistics was a profitable
business in its first month and executed “significant sales that were previously CT
Freight’s.” At the close of the plaintiff’s case, the defendants moved for judgment
as a matter of law, which the district court denied.

      The jury returned a verdict in favor of West Plains on the tortious interference
with business relationships claims against all defendants except May, Rhone, and
Konecky. The jury also found all employee defendants breached their duty of loyalty

                                          -5-
and all defendants except May entered into a civil conspiracy. The jury awarded
$1,513,000 in compensatory damages and required forfeiture of compensation against
the employee defendants in varying amounts, totaling $51,787.50.4 The defendants
renewed their motion for judgment as a matter of law, or alternatively, to amend the
judgment, or for a new trial. The district court denied the motions, and the defendants
appeal.

II.    DISCUSSION
       A.     Judgment as a Matter of Law
       Judgment as a matter of law should be granted where “the court finds that a
reasonable jury would not have a legally sufficient evidentiary basis to find for the
party on that issue.” Fed. R. Civ. P. 50(a). We review de novo the denial of the
defendants’ renewed motion for judgment as a matter of law, “viewing the evidence
‘in the light most favorable to the party who prevailed before the jury.’” Wilson v.
Brinker Int’l, Inc., 382 F.3d 765, 769 (8th Cir. 2004) (quoting City of Omaha Emps.
Betterment Ass’n v. City of Omaha, 883 F.2d 650, 651 (8th Cir. 1989)).

            1.    Tortious Interference with Business Relationships
     To prove tortious interference with a business relationship under Nebraska law,
West Plains must demonstrate:

      “(1) the existence of a valid business relationship or expectancy,
      (2) knowledge by the interferer of the relationship or expectancy, (3) an
      unjustified intentional act of interference on the part of the interferer,



      4
        The jury determined the following amounts of compensation should be
forfeited and awarded to West Plains: $3,333 against Bradley; $15,000 against
Thomas Danner; $5,832 against Rebecca Danner; $13,666 against Needham;
$2,291.50 against Payzant; $1,666.50 against Rhone; $1,666.50 against Konecky;
$6,249 against Scholting; and $2,083 against Waggoner.

                                         -6-
      (4) proof that the interference caused the harm sustained, and (5)
      damage to the party whose relationship or expectancy was disrupted.”

Huff v. Swartz, 606 N.W.2d 461, 466 (Neb. 2000) (quoting Koster v. P & P Enters.,
539 N.W.2d 274, 278-79 (Neb. 1995)). “In order to be actionable, interference with
a business relationship must be both intentional and unjustified.” Aon Consulting,
Inc. v. Midlands Fin. Benefits, Inc., 748 N.W.2d 626, 645 (Neb. 2008); see also
Lamar Co. v. City of Fremont, 771 N.W.2d 894, 906 (Neb. 2009) (“An intentional,
but justified, act of interference will not subject the interferer to liability.”).

       Nebraska has adopted the factors of § 767 of the Restatement (Second) of
Torts to determine whether such interference was proper. See Huff, 606 N.W.2d at
468. In this case, the jury was instructed to consider the factors under § 767, which
are:

      “(a) the nature of the actor’s conduct, (b) the actor’s motive, (c) the
      interests of the other with which the actor’s conduct interferes, (d) the
      interests sought to be advanced by the actor, (e) the social interests in
      protecting the freedom of action of the actor and the contractual interests
      of the other, (f) the proximity or remoteness of the actor’s conduct to the
      interference and (g) the relations between the parties.”

Id. (quoting Restatement (Second) of Torts § 767 (1979)). The factors of § 767 are
“to be weighed against each other and balanced in arriving at a judgment; but they do
not exhaust the list of possible factors.” Recio v. Evers, 771 N.W.2d 121, 132 (Neb.
2009). Upon proving the actions of the interferer were unjust, West Plains was
required to show those actions “induce[d] or cause[d] a breach or termination of the
[business] relationship[s].” Id. at 131. In their appeal, the defendants raise
challenges as to whether their conduct amounted to unjust interference and whether




                                         -7-
West Plains proved their conduct proximately caused West Plains’ damages after the
expiration of the temporary injunction on April 5, 2013.5

                    a.    Acts of Unjust Interference
       We begin by evaluating whether there was sufficient evidence to find Wells,
and, by extension, RFG Logistics, committed unjust acts of interference. See, e.g.,
Wiekhorst Bros. Excavating & Equip. Co. v. Ludewig, 529 N.W.2d 33, 40 (Neb.
1995) (“Corporations act through their agents, and the acts of an agent are the acts of
the corporation.”). Considering the factors of § 767, we think a jury could find Wells
unjustly interfered with West Plains’ business relationships by knowingly paying,
recruiting, and seizing CT Freight’s workforce, infrastructure, and customer
relationships. Wells knew the competitive freight brokerage industry relies on
established relationships among brokers, customers, and carriers. In other words, if
Wells could recruit the freight brokers, administrators, and assistants from CT
Freight, he could once again own West Plains’ small, but profitable, CT Freight
division without paying for it, merely eight months after he sold that business to West
Plains, L.L.C. Wells paid the Danners, Scholting, and Needham a total of $20,000
in exchange for providing him confidential information about CT Freight and asked
seven of the ten individuals to sign confidentiality agreements with him.

      Wells ostensibly attempted to avoid some legal consequences by emailing
“Transition Rules” to May, Scholting, Danner, and Needham, instructing them to



      5
        The defendants have not challenged the district court’s conclusion that the
evidence was sufficient for the jury to find West Plains had a valid business
expectancy in continuing its relationships with its current customers. The district
court determined, “[a]lthough Nebraska law is not fully developed on this point, it is
true that proving a business expectancy ‘valid’ will generally require proof that there
was a reasonable likelihood or probability of a business relationship.” Infogroup Inc.
v. Database LLC, 95 F. Supp. 3d 1170, 1196 (D. Neb. 2015).

                                         -8-
refrain from soliciting CT Freight’s customers and not to take anything from CT
Freight. West Plains agrees there could have been a scenario in which Wells’
recruitment of the employee defendants was legal. See Lamar Co., 771 N.W.2d at
906. But, rather than recruit each employee defendant individually, Wells paid and
recruited CT Freight’s leaders and put into a place a plan that effectively would
remove CT Freight’s business to RFG Logistics.

       On the topic of customer retention, the defendants’ expert testified, “The
customers are looking for capacity to move their freight.” Due to the group
resignation, CT Freight immediately lost its capacity to broker large quantities of
freight. The jury could infer Wells understood that by instructing the employee
defendants to resign simultaneously and bring their customers to RFG Logistics, he
could eliminate CT Freight from competition.

       Likewise, there was sufficient evidence to support the jury’s findings against
the Danners, Bradley, Needham, Payzant, Scholting, and Waggoner. Wells was
primarily responsible for setting up RFG Logistics, but the employee defendants took
it upon themselves to take CT Freight’s customer lists, documents, and confidential
information secretly for the immediate benefit of RFG Logistics.6 During the middle


      6
       Bradley sent all of his contacts saved on his West Plains cell phone to his
personal email address and took his rolodex with customer information with him on
the day he resigned. He also downloaded from his computer documents containing
customer information on a flash drive for his use at RFG Logistics. Payzant took his
personal notebook containing notes of customer rates, preferences, and load
information. Payzant emailed Danner and Bradley a spreadsheet he had created
containing various rates and quotes that he “thought . . . might be handy as a quick
reference guide at a glance.” Payzant also sent various rates and attachments relating
to one of CT Freight’s customers from his work email to his personal email for later
use. Needham took a notebook where he had recorded all of his regular entries for
Land O’Lakes, “a paper trail for myself,” as he described. The Danners both took
personal rolodexes containing customer and carrier contacts. Scholting told Wells

                                         -9-
of a work day, Waggoner told Payzant over an instant message that he had been
sending to his personal email various West Plains documents, including carrier rates,
customer information and other things “that wlli [sic] be lost in the transition.”
Waggoner then suggested the “best way to do it is actually send it to yourself at your
work email but then BCC it to your personal.” Payzant responded: “good idea.” On
January 15, around 5 p.m., Waggoner wrote to Payzant, “Chad said if you want
anything for the new office from here like notes make sure to start taking out slowly.”
Payzant asked, “little black books right?” Waggoner replied, “exactly . . . stuff like
you just said that you will want . . . just in case they get all pissy when we actually
leave.” When Payzant responded doing so “would be grounds for legal action,”
Waggoner replied, “thats [sic] why you get it before they pay attention.”

       The defendants also made sure their planned departure would not disrupt their
business with their existing customers, whom they admittedly planned to bring with
them the moment they left CT Freight. In 2012, CT Freight’s two largest customers
were Land O’Lakes and Nestle. Land O’Lakes brought in over $6,000,000 in revenue
that year, and Nestle brought in $2,864,000. Needham managed the relationship with
Land O’Lakes, and Danner managed the relationship with Nestle, as well as the third
largest customer, Scoular. Both Needham and Danner took steps to ensure that the
business was coming with them when they left for RFG Logistics. Danner told Wells
in an email:

      The large companies such as Land O Lakes [sic] & Nestle do not react
      promptly and we don’t want to be in limbo for a week or two while they
      figure it out, identify and give us their blessing to continue our current
      business under our new name of RFG Logistics. We may want to



which software to purchase and assisted him with setting up RFG Logistics’
accounting system. Scholting admitted to pulling up Excel files containing CT
Freight’s 2011 and 2012 load analysis on her RFG Logistics computer.

                                         -10-
      identify any and all customers that maybe [sic] slow in reacting to a
      name change and get them squared away long before crunch time.

As Danner affirmed in his testimony, the plan was to get CT Freight’s business
switched over to RFG Logistics as quickly as possible. As early as January 3,
Needham assured Waggoner that Land O’Lakes “will be in place before I leave.”
Although Land O’Lakes representative Kevin Zimiski stated Needham never solicited
business on behalf of RFG Logistics before February 5, 2013, Needham sent a new
brokerage agreement to Zimiski on February 1, 2013, days before Needham’s
resignation from CT Freight. Needham also discussed with Waggoner how to let a
frequently used carrier know what was going on “so he is ready,” and how to get
ready to move another customer’s business, ConAgra, “with out [sic] tipping our
hand.”

       While there was nothing unjust about the employee defendants’ choice to leave
at-will employment with West Plains, there was evidence the employee defendants
knew and understood their group resignation would decimate CT Freight. When
Waggoner expressed concern about leaving CT Freight for RFG Logistics, writing
to Needham in an instant message that the “whole thing” was “honestly a bit scary,”
Needham plainly stated, “yes but the problem is that there will be no CT Freight.”
(Emphasis added). Payzant expressed a similar sentiment, telling Waggoner via
instant message there was “almost like no choice but to drink the punch.” Based on
the nature and intent of their actions, a jury could reasonably find the employee
defendants committed unjust acts of interference.

                     b.    Damages After April 5, 2013
       The defendants contend “the evidence fails to support the jury’s apparent
conclusion the Individual Defendants’ resignations proximately caused CT Freight’s
losses” after the expiration of the two-month injunction on April 5, 2013. The district
court rejected this theory, concluding the evidence showed “that the impact of the

                                         -11-
Defendants’ actions continued after the expiration of the Court’s Preliminary
Injunction,” and that “the damages awarded were the ‘probable, direct, and proximate
consequences of the wrong complained of.’” (Quoting Bedore v. Ranch Oil Co., 805
N.W.2d 68, 87 (Neb. 2011)).

       The defendants find Vigoro Industries, Inc. v. Crisp instructive. See Vigoro
Indus., Inc. v. Crisp, 82 F.3d 785, 789 (8th Cir. 1996) (interpreting Arkansas law).
Crisp in part considered whether the district court, presiding over a bench trial, had
clearly erred by limiting the plaintiff’s damages for breach of the duty of loyalty “to
the harm caused immediately after [the defendant employee]’s departure by his pre-
resignation soliciting.” Id. In that case, the plaintiff was a longtime manager of a
successful farm supply store. See id. at 787. Several years after Vigoro acquired the
store, Crisp decided to open his own store with Cleveland Chemical. See id. Crisp
informed Vigoro of his resignation and that his fellow employees, some of whom had
critical relationships with customers, would be joining him. See id. at 788.
Following the resignations, Vigoro’s store began operating at a loss. See id. Vigoro
claimed over $2 million in damages for “lost going concern value,” $3.5 million in
unjust enrichment, and over $4 million in damages for lost profits. Id. at 789. The
district court found the evidence of damages did not support “extravagant lost profit
theories” and awarded $75,000. Id. Our court determined the award was not clearly
erroneous, noting the district court was “left . . . with the difficult task of estimating
what damage in fact flowed from Crisp’s limited breach of duty” of loyalty. Id. Still,
we offered that “we might have been inclined to assign more financial significance
to the fact that Crisp took all of Vigoro’s work force.” Id.

       The defendants emphasize no injunction was involved in Crisp, and yet the
district court, acting as factfinder, still rejected theories of lost profits. First, we
disagree with the defendants’ general premise that the injunction would necessarily
limit the time period for which damages for their tortious conduct could accrue. The
purpose of a preliminary injunction, like the one imposed here, is to mitigate the

                                          -12-
immediate effect of the harm, i.e., preserve the status quo, see Univ. of Texas v.
Camenisch, 451 U.S. 390, 395 (1981), and while it is rational to take that into account
when determining the extent of the damages, lifting the injunction does not
necessarily mean the plaintiff will no longer suffer damages.

        Second, unlike in Crisp, we find there was sufficient evidence to show the
defendants’ conduct proximately caused continuing damages to West Plains. The
defendants were not subjected to restrictive covenants, but their concerted action
nonetheless resulted in tortious interference that caused significant damage to West
Plains. Cf. ABC Trans Nat. Transp., Inc. v. Aeronautics Forwarders, Inc., 413 N.E.2d
1299, 1313 (Ill. App. Ct. 1980) (noting in a case where the employees resigned en
masse to join a competitor, the fact that the defendant employees “might have
accomplished legally what they did illegally does not in any way lessen their
liability”). In 2012, CT Freight profited over $800,000, but in 2013, CT Freight
suffered a net loss of over $150,000. West Plains’ chief executive officer Stephen
Rhodes testified that after the resignations in February 2013, “[b]asically it was like
starting a business from scratch. And so it went very slowly. Revenues dropped
dramatically. [CT Freight] started generating losses.” To preserve what was left of
the business, West Plains immediately began attempting to recruit employees by
reaching out to industry groups and headhunters, but as Rhodes stated, “for the most
part . . . couldn’t find the people for the bulk commodity transportation brokerage
business.” And although West Plains hired replacements for the employee defendants
by May 2013, the replacements did not have experience or an established customer
base in the bulk hopper industry. We conclude the evidence was sufficient to show
the defendants’ actions caused a loss of profits to West Plains, and that the loss
continued after the expiration of the temporary injunction.

          2.    Breach of Duty of Loyalty
     “Under Nebraska law, it is a generally recognized principle that an employee
owes a duty of loyalty to his employer during the course of his

                                         -13-
employment . . . irrespective of the existence of a covenant not to compete or
nonsolicitation clause.” MeccaTech, Inc. v. Kiser, No. 8:05CV570, 2008 WL
1820800, at *5 (D. Neb. Apr. 21, 2008); see also Cudahy Co. v. Am. Labs., Inc., 313
F. Supp. 1339, 1346 (D. Neb. 1970). To give rise to liability, the employee’s disloyal
conduct must be “so harmful as to substantially hinder the employer in the
continuation of his business.” Id. Such conduct might include soliciting customers
of the employer or forming one’s own competing business while still working for the
employer. See Buell, Winter, Mousel & Assocs., Inc. v. Olmsted & Perry Consulting
Eng’rs, Inc., 420 N.W.2d 280, 283 (Neb. 1988).

       The jury found all the employee defendants breached their duty of loyalty. The
defendants insist the unjustified conduct providing the basis for the tortious
interference claim cannot serve as the basis for a duty of loyalty breach claim. Yet
absent any Nebraska legal authority, we fail to see why the same conduct could not
provide the basis for both claims. Cf. Synergetics, Inc. v. Hurst, 477 F.3d 949, 959
(8th Cir. 2007); Kant v. Altayar, 704 N.W.2d 537, 540 (Neb. 2005) (“The same
wrongful conduct may support a civil action based on a theory of battery as well as
an action based upon the independent tort of intentional infliction of emotional
distress.”).

      We conclude there was sufficient evidence for a reasonable jury to find the
employee defendants breached their duty of loyalty. While employed by West Plains,
the defendants intended to hinder CT Freight’s business substantially by offering
insider information to RFG Logistics, and then resigning as a group to ensure the
customers followed. As an affirmation of the duties owed to their employer West
Plains, each of the employee defendants signed an employment agreement promising
to avoid personal conflicts of interests and improper distribution of company
information. Despite that promise, the employee defendants acted in concert to
provide Wells and RFG Logistics important information while they were still
employed by West Plains. Seven of the employee defendants signed confidentiality

                                        -14-
and consulting agreements with Wells in violation of their West Plains’ employment
agreements, and four of those defendants were actually paid for that work while still
working for West Plains.7

        The defendants argue that even if the breach of loyalty claims were upheld, the
forfeiture awards against the employee defendants were excessive. “‘An agent is
entitled to no compensation for conduct which is disobedient or which is a breach of
his duty of loyalty.’” Neece v. Severa, 560 N.W.2d 868, 873 (Neb. Ct. App. 1997)
(quoting Restatement (Second) of Agency § 469 (1958)). The jury was instructed that
if it found the employee defendants liable for breach of the duty of loyalty, it could
consider “whether Plaintiff is entitled to recover the compensation it paid to those
Defendants who breached their duty of loyalty during any periods of disloyalty while
employed with Plaintiff.” Here, the jury required supervisors Needham and Danner
and also Rebecca Danner to pay a total of two months’ salary. The jury required
Scholting to pay one-and-a-half months’ salary, and Rhone, Payzant, Waggoner, and
Konecky each to pay less than one month’s salary. The defendants contend requiring
the employee defendants “to forfeit several months of compensation, even during
periods of loyal conduct, resulted in a windfall recovery to West Plains.” See Design
Strategies, Inc. v. Davis, 384 F. Supp. 2d 649, 667 (S.D.N.Y. 2005) (approving
forfeiture of compensation only during periods of disloyal conduct, broken down by
pay periods). We disagree. Given the extent to which each employee defendant was
involved in the planning of RFG Logistics and the time in which they were so
committed, there was adequate support for each award.


      7
        In addition to the conduct discussed in the previous section, the jury heard that
Rhone and Konecky actively assisted RFG Logistics while they were still employed
by West Plains. Rhone emailed herself a spreadsheet she developed at West Plains
and a list of dedicated Omaha trucks. Brokerage assistant Konecky provided
customer load information to Needham via instant message on February 5, 2013, after
Needham had resigned and was working at RFG Logistics and while Konecky was
still with CT Freight.

                                          -15-
              3.    Civil Conspiracy
       “‘A civil conspiracy is a combination of two or more persons to accomplish by
concerted action an unlawful or oppressive object, or a lawful object by unlawful or
oppressive means.’” Dixon v. Reconciliation, Inc., 291 N.W.2d 230, 232 (Neb. 1980)
(quoting Peters v. Woodman Accident & Life Co., 104 N.W.2d 490, 496 (Neb.
1960)). Liability for a civil conspiracy is predicated on the existence of an underlying
claim. See Koster, 539 N.W.2d at 278. “[B]y establishing a civil conspiracy, a
plaintiff extends liability for the wrongful acts underlying the conspiracy to those
actors who did not actively engage in the acts, but conspired in their commission.”
United Gen. Title Ins. Co. v. Malone, 858 N.W.2d 196, 215 (Neb. 2015). The jury
was instructed that West Plains was required to prove the defendants committed “one
or more of the following unlawful acts against [West Plains]: . . . unjustified
interference with [West Plains’] business relationships . . . or breach of duty of
loyalty to [West Plains].” Because the instruction did not require the jury to
distinguish between which underlying claims provided the basis for the conspiracy
claim, a finding of liability on either would support the conspiracy claim. West
Plains then was required “to prove the existence of at least an implied agreement to
establish conspiracy.” deNourie & Yost Homes, LLC v. Frost, 854 N.W.2d 298, 316
(Neb. 2014). There was abundant evidence showing the defendants entered into an
agreement tortiously to interfere with West Plains’ business or to breach their duty
of loyalty.




                                         -16-
        B.     Motion for a New Trial or Altered or Amended Judgment8
        A district court may grant a new trial “for any reason for which a new trial
has . . . been granted in an action at law in federal court.” Fed. R. Civ. P. 59(a). “A
motion for new trial is addressed to the judicial discretion of the trial judge and will
not be reversed except for a clear abuse of that discretion.” Altrichter v. Shell Oil
Co., 263 F.2d 377, 380 (8th Cir. 1959). The defendants assert they are entitled to a
new trial because (1) West Plains was improperly allowed to present evidence
relating to “total loss of business value” damages; (2) West Plains’ expert witness was
allowed to give an opinion as to the total loss of CT Freight; (3) the jury was
improperly instructed on damages; (4) the correct measure of damages is the
difference between the value of the business immediately before and after the alleged
misconduct; (5) the damages award was excessive and contrary to the evidence; (6)
the defendants’ proposed instruction on the effect of the district court’s temporary
injunction should have been adopted; and (7) West Plains failed to present sufficient
evidence of mitigation of damages. We address each argument in turn.

               1.     Total Loss of Business Value Damages
       Before trial, the defendants filed a motion in limine seeking to exclude
evidence of total loss of value damages, which the district court denied. The district
court noted neither party had provided Nebraska authority on the issue, and then
determined Nebraska law would not require a plaintiff “to show complete destruction
as a [prerequisite] to recovery on a lost value theory.” The defendants argue the
district court erred by permitting the jury to consider evidence of total loss of business
value damages—or, in other words, the market value of a business at the time of the


      8
        The defendants do not assert any independent grounds for reversal under Fed.
R. Civ. P. 59(e). See Innovative Home Health Care, Inc. v. P.T.-O.T. Assocs. of the
Black Hills, 141 F.3d 1284, 1286 (8th Cir. 1998) (explaining motions to alter or
amend a judgment “serve a limited function of correcting ‘manifest errors of law or
fact or to present newly discovered evidence’” (quoting Hagerman v. Yukon Energy
Corp., 839 F.2d 407, 414 (8th Cir. 1988))).

                                          -17-
tortious interference—because CT Freight’s business was not completely destroyed.
See KMS Restaurant Corp. v. Wendy’s Int’l Inc., 194 F. App’x 591, 601 (11th Cir.
2006) (“‘[I]f a business is completely destroyed, the proper total measure of damages
is the market value of the business on the date of the loss. If the business is not
completely destroyed, then it may recover lost profits. A business may not recover
both lost profits and the market value of the business.’” (quoting Montage Grp. Ltd.
v. Athle-Tech Comput. Sys., Inc., 889 So. 2d 180, 193 (Fla. Dist. Ct. App. 2004))).
The defendants do agree Nebraska law provides for recovery of lost profits damages
for tortious interference of business relationships. See Triple R Indus., Inc. v.
Century Lubricating Oils, Inc., 912 F.2d 234, 237-38 (8th Cir. 1990) (“Under
Nebraska law, ‘prospective profits from an established business, prevented or
interrupted by the tortious conduct of the defendant, are recoverable when it is proved
(1) that it is reasonably certain such profits would have been realized except for the
tort, and (2) that the lost profits can be ascertained and measured, from evidence
introduced, with reasonable certainty.’” (quoting K & R, Inc. v. Crete Storage Corp.,
231 N.W.2d 110, 114 (Neb. 1975))); see also ACI Worldwide Corp. v. Baldwin
Hackett & Meeks, Inc., 896 N.W.2d 156, 181, 195-96 (Neb. 2017) (holding the jury’s
award of $43,806,362.70 for future lost profits was supported by sufficient evidence).
As long as there is “sufficient evidence” to show “a loss of profits was suffered, it is
proper to let the jury determine what the loss probably was from the best evidence the
nature of the case allows.” Gary’s Implement, Inc. v. Bridgeport Tractor Parts, Inc.,
799 N.W.2d 249, 259 (Neb. 2011).

              2.     West Plains’ Expert Testimony
       The defendants contend the district court erred by allowing West Plains’
expert, William Kenedy, to offer an opinion on the value of CT Freight at the time of
the resignations. “Only if an expert’s opinion is so fundamentally unsupported that
it can offer no assistance to the jury must such testimony be excluded.” Katzenmeier
v. Blackpowder Prod., Inc., 628 F.3d 948, 952 (8th Cir. 2010) (quoting Hose v.
Chicago Nw. Transp. Co., 70 F.3d 968, 974 (8th Cir.1995)).

                                         -18-
       First, Kenedy conducted an analysis comparing the revenue logged from CT
Freight’s top 20 customers in 2012 and 2013, and compared those figures to RFG
Logistic’s revenue from its top customers in 2013. Kenedy explained: “March of
2013 and April of 2013 is when CT Freight’s revenue from these top 20 customers
effectively, for the most part, disappears. And then suddenly in April of 2013, RFG,
which previously hadn’t had much sales, has sales from these same customers.”
Kenedy continued, based on the month-by-month financial statements for CT Freight
in 2013, after the employees’ resignation, “that effectively the business of CT Freight
at that point in time was . . . effectively a total loss. The entire company—the value
of the company was gone based on that transaction.” From reviewing RFG Logistics’
corresponding “financial statements and . . . monthly sales-by-customer reports,”
Kenedy testified that after February 2013, RFG Logistics “was a profitable business
and it had significant sales that were previously CT Freight’s.”

       Second, Kenedy offered his opinion as to the value of CT Freight in February
2013. According to Kenedy, before February 5, 2013, the value of CT Freight was
$2,131,000, based upon “the value of future profits.” Kenedy also stated between
February and October 13, 2013, CT Freight suffered $330,000 in actual losses as it
tried “to mitigate the damage and rebuild the business.” To formulate his opinion, he
compared CT Freight’s financial results and customer mix from the years 2011, 2012,
2013, and 2014. Kenedy also considered overhead, expenses, salaries, as well as
discussions with management, revenue by customer, industry trends, and expected
growth rates. Based on his review of that information, he concluded CT Freight was
“unable to make a profit going forward from the date of this incident all the way
through 2014. So . . . that is important to me to say that it was a total loss.” Given
the foundation provided in Kenedy’s analysis, we conclude the district court
committed no error in allowing West Plains to offer Kenedy’s opinions. See, e.g.,
Wash Sols., Inc. v. PDQ Mfg., Inc., 395 F.3d 888, 893 (8th Cir. 2005) (“For
established businesses, expected future profits may be extrapolated with reasonable



                                         -19-
certainty from historical evidence of the income and expenses of the business prior
to the damaging event.”).

              3.    Jury Instructions
       The defendants contend the district court failed to instruct properly the jury on
the issue of damages. “Appellate review of a district court’s jury instructions ‘is
limited to whether the instructions, viewed on the whole, fairly and adequately
represent the evidence and applicable law in light of the issues presented to the jury
in a particular case.’” Ross v. Garner Printing Co., 285 F.3d 1106, 1111 (8th Cir.
2002) (quoting Omega Healthcare Inv’rs, Inc. v. Lantis Enters., Inc., 256 F.3d 774,
776 (8th Cir. 2001)).

       After the parties had concluded making their formal objections in regard to the
jury instructions and verdict form, the district court asked whether “there [was]
anything else we need to talk about before the jury comes in?” The defendants
answered yes, and asked for an instruction to “tell the parties that it cannot refer [in
closing argument] to lost asset of the business.” Overruling the objection, the district
court responded by first noting it had previously addressed the damages issue when
denying the defendants’ motion in limine, and further explained the jury instructions
on damages had been “left fairly open intentionally.” The district court stated: “When
we were in chambers in the informal jury instruction conference, there was no
discussion about this. There were no arguments about the instructions as they related
to damages. And it will be up to the jury to decide what will fairly and reasonably
compensate [the] plaintiff for its injury if they find liability in this case.” Our review
of this exchange leads us to conclude the defendants did not formally object to the
jury instructions they challenge here and thus failed properly to raise the issue. See
Fed. R. Civ. P. 51(b)(2), (c)(2). Because the defendants failed formally to object, “we
review for plain error only.” Greaser v. State of Mo., Dep’t of Corr., 145 F.3d 979,
984 (8th Cir. 1998). “[W]e may grant plain error relief when instructional error is
plain, affects a party’s substantial rights, and ‘seriously affect[ed] the fairness,

                                          -20-
integrity, or public reputation of judicial proceedings.’” Moore v. Am. Family Mut.
Ins. Co., 576 F.3d 781, 786 (8th Cir. 2009) (second alteration in original) (quoting
Cedar Hill Hardware & Const. Supply, Inc. v. Ins. Corp. of Hannover, 563 F.3d 329,
351 (8th Cir. 2009)).

        The defendants challenge two instructions. The first, No. 21, stated in relevant
part:

               If you return a verdict for [West Plains] on any of its claims, then
        you must decide how much money will reasonably and fairly
        compensate [West Plains] for its injury. Remember, throughout your
        deliberations you must not engage in any speculation, guess, or
        conjecture and you must not award any damages by way of punishment
        or through sympathy. Although [West Plains] seeks recovery of
        damages on four theories, you many assess only one recovery. If you
        find for [West Plains] on one or more of the theories, any verdict for
        [West Plains] must be in a single amount and there can be no duplication
        of [the] damage.

The second, No. 22, further instructed that if the jury found liability, West Plains
would be “entitled to the reasonable value of the profits [West Plains] has lost and is
reasonably certain to lose in the future as a result of [the] Defendant[s’] unlawful
conduct.” The instruction explained the burden was on West Plains to prove “it is
reasonably certain such profits would have been realized except for the Defendants’
unlawful conduct,” and “the lost profits can be ascertained and measured, from
evidence introduced, with reasonable certainty.”

      The defendants claim these instructions forced jurors to make an “‘all or
nothing decision,’” leading to a windfall recovery for West Plains. We disagree.
While the instructions, as the district court admitted, are certainly broad, the district
court adequately instructed the jury on Nebraska law, and told the jury it could not


                                           -21-
base its award on speculation. We conclude any error was not so plain as to warrant
a new trial.

               4.     Damages Award
         The defendants next challenge the jury’s general compensatory damages award
of $1,513,000, arguing the amount is excessive and contrary to the weight of the
evidence.9 “When presented with a question as to whether a state law claim damage
award is excessive, state substantive law guides our review.” Hurst, 477 F.3d at 960.
Under Nebraska law, “[i]n order for an award to be so excessive as to warrant a new
trial, it must be so clearly against the weight and reasonableness of the evidence and
so disproportionate as to indicate that it was the result of passion, prejudice, mistake,
or some means not apparent in the record, or that the jury disregarded the evidence
or rules of law.” Shipler v. Gen. Motors Corp., 710 N.W.2d 807, 840 (Neb. 2006).
In Hurst, we upheld the jury’s award of $1,759,165 in damages for tortious
interference and breach of loyalty claims. See Hurst, 477 F.3d at 960. We reasoned
it was “obvious that the jury believed and relied upon” the plaintiff’s expert witness,
who calculated the amount of economic damages suffered by the plaintiff based on
the plaintiff’s “lost profits from sales, price erosion, and out-of-pocket expenses.” Id.

       Here, the jury’s award of $1,513,000 in compensatory damages is considerably
less than what Kenedy testified was the total value of the business before the
resignations and reflects an amount a reasonable jury could have believed would
fairly compensate West Plains for damages it sustained as a result of the defendants’
tortious conduct. See W. Fireproofing Co. v. W.R. Grace & Co., 896 F.2d 286, 292
(8th Cir. 1990) (finding “no basis in the record” to disregard the jury’s award of
market value damages caused by tortious interference of defendant (interpreting

      9
        The verdict form simply asked, “If you found in favor of [West Plains] on any
of the claims . . . what is the total amount of damages, if any, that will reasonably and
fairly compensate [West Plains] for its injury caused by . . . the Defendants’ unlawful
conduct based on the instructions provided in Instruction No. 21?”

                                          -22-
Missouri law)). In 2012, CT Freight made a total of over $19 million in sales
revenue, averaging between $1.4 and $1.8 million in sales revenue per month, and
realizing an $831,488.27 profit for the year. In comparison, the monthly sales
revenue drastically dropped after February 2013, resulting in only $7.5 million total
annual sales and a $137,364.85 loss for the CT Freight division that year. Based on
the evidence West Plains produced at trial, we are satisfied the jury’s award was not
based on improper reasoning. See Roth v. Wiese, 716 N.W.2d 419, 436 (Neb. 2006)
(“The amount of damages to be awarded is a determination solely for the fact finder,
and its action in this respect will not be disturbed on appeal if it is supported by
evidence and bears a reasonable relationship to the elements of the damages
proved.”).

             5.    Proposed Jury Instruction
       We also reject the defendants’ argument that the district court should have
included their proposed jury instruction relating to the effect of the temporary
injunction that was lifted on April 5, 2013. “A party ‘is not entitled to a particularly
worded instruction.’” Retz v. Seaton, 741 F.3d 913, 919 (8th Cir. 2014) (quoting
United States v. Meads, 479 F.3d 598, 601 (8th Cir. 2007)). “‘Our review is limited
to a determination of whether the instructions fairly and accurately present the
evidence and law to the jury given the issues in the case.’” Id. (quoting Eden Elec.,
Ltd. v. Amana Co., 370 F.3d 824, 827 (8th Cir. 2004)). The proposed instruction, No.
35, stated:

             From February 12, 2013 until April 5, 2013, Defendants were
      enjoined, or prohibited, by this Court from competing for the same
      customers and carriers serviced by [West Plains]. After April 5, 2013,
      Defendants were allowed to lawfully compete for the same customers
      and carriers serviced by [West Plains]. If you are considering awarding
      [West Plains] any lost profit damages, Defendants are not liable for any
      lost profit damages after April 5, 2013.



                                         -23-
For the same reasons previously discussed, the district court was not required to limit
further the time period under which the jury could find West Plains sustained harm.

             6.      Mitigation Evidence
       Finally, the defendants claim West Plains failed to present sufficient evidence
showing it attempted to mitigate its damages after the employee defendants’
resignations. “‘A plaintiff’s failure to take reasonable steps to mitigate damages bars
recovery, not in toto, but only for the damages which might have been avoided by
reasonable efforts.’” Tedd Bish Farm, Inc. v. Sw. Fencing Servs., LLC, 867 N.W.2d
265, 271 (Neb. 2015) (quoting Borley Storage & Transfer Co. v. Whitted, 710
N.W.2d 71, 80 (Neb. 2006)). West Plains took steps to mitigate damages by
immediately transferring employees from another division to CT Freight, despite their
lack of experience in the bulk hopper industry. West Plains contacted its customers
taken by the defendants in an effort to retain their business. The new management
hired at CT Freight expanded the business into other sectors of the freight brokerage
industry, like dry van and refrigerated goods. Considering the competitive,
relationship-based nature of the industry, it was reasonable CT Freight would try to
expand into new sectors, in addition to rebuilding its customer base in the bulk
hopper industry.

III.   CONCLUSION
       We affirm in all respects.
                        ______________________________




                                         -24-